NOT FOR PUBLICATION                              FILED
                    UNITED STATES COURT OF APPEALS                          DEC 16 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

JUDITH V. BROWN,                                 No. 19-17331

                Plaintiff-Appellant,             D.C. No. 2:19-cv-02889-DWL

 v.
                                                 MEMORANDUM*
NEWREZ LLC; BANK OF AMERICA,
NA,

                Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Arizona
                     Dominic Lanza, District Judge, Presiding

                           Submitted December 2, 2020**

Before:      WALLACE, SILVERMAN, and BRESS, Circuit Judges.

      Judith V. Brown appeals pro se from the district court’s judgment dismissing

her diversity action alleging state law claims arising out of foreclosure

proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under Federal Rule of Civil Procedure 12(b)(6) for failure to state a


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
claim. Kwan v. SanMedica Int’l, 854 F.3d 1088, 1093 (9th Cir. 2017). We affirm.

       The district court properly dismissed Brown’s action because Brown failed

to allege facts sufficient to show that defendants made any misrepresentations to

Brown in connection with her request for a loan modification. See KB Home

Tucson, Inc. v. Charter Oak Fire Ins. Co., 340 P.3d 405, 412 n.7 (Ariz. Ct. App.

2014) (elements of negligent misrepresentation claim); Dunlap v. Jimmy GMC of

Tucson, Inc., 666 P.2d 83, 87 (Ariz. Ct. App. 1983) (elements of Arizona

Consumer Fraud Act claim); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(to avoid dismissal, “a complaint must contain sufficient factual matter, accepted

as true, to state a claim to relief that is plausible on its face” (citation and internal

quotation marks omitted)).

       The district court did not abuse its discretion in denying Brown’s motion for

leave to amend her complaint because Brown’s proposed amended complaint

failed to allege facts sufficient to state any plausible claim for misrepresentation in

connection with Brown’s request for a loan modification, and therefore amendment

would have been futile. See Cervantes v. Countrywide Home Loans, Inc., 656 F.3d

1034, 1041 (9th Cir. 2011) (setting forth standard of review and stating that leave

to amend may be denied where amendment would be futile).

       AFFIRMED.




                                             2                                      19-17331